There is no merit to any one of the issues raised by the plaintiff in his appeal.
1. The plaintiff insists that the evidence did not warrant a finding that the plaintiff never owned stock in the defendant Modern Alarm Co., Inc. (Alarm). We have the benefit of summaries of evidence appended to the master’s report in response to an order from the trial judge. The master’s ultimate finding that the plaintiff never owned any stock is supported by the evidence and is consistent with his subsidiary findings. See Dodge v. Anna Jaques Hosp., 301 Mass. 431, 435-436 (1938). “[T]he subsidiary findings are binding upon us unless they are clearly erroneous, mutually inconsistent, contradictory or vitiated in view of the controlling law.” Tull v. Mister Donut Dev. Corp., 7 Mass. App. Ct. 626, 627 (1979). At bottom, the plaintiff’s appeal is no more than a lament that the master, on conflicting evidence, did not resolve the factual issues in his favor.
2. There was sufficient evidence to support the finding of $1,500 against Alarm. In fulfilling our duty to draw our own inferences and to *843reach our own conclusions (see Jones v. Gingras, 3 Mass. App. Ct. 393, 395-396 [1975]), we leave undisturbed the judgment against Alarm alone and perceive no reason for ordering judgment against the individual defendants.
Sumner Bauman for the plaintiff.
Max L. Rubin for the defendants.

Judgment affirmed.